Title: From George Washington to George Weedon, 3 October 1781
From: Washington, George
To: Weedon, George


                  Dear Sir,
                     
                     Head Quarters 3d Octo. 1781
                  
                  Your three Letters of Yesterday are received—& I feel myself obliged by your Care & Attention.
                  Some Cannon are already ordered for your Side of the River.
                  As Genl Choicey is an Officer imediately under the Comand of the Count Rochambeau—my Orders in future will pass to him, thro’ the Count.
                  I shall be obliged to you notwithstandg to keep a constant Correspondence with me, & to advise me of every Occurrence worthy the Consideration—with much Regard & Esteem.
                  
               